Citation Nr: 1507354	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal was remanded in April 2013 for additional development, which included obtaining records and providing a VA audiological examination with a nexus opinion.  The appeal was again remanded in June 2014 for an addendum medical opinion that specifically addressed the Veteran's contentions regarding acoustic trauma during service.  The addendum medical opinion was obtained in September 2014 and has been associated with the electronic file.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this decision, the Board will bifurcate the hearing loss issues, address the merits of the appeal for left ear hearing loss, and remand the appeal for right ear hearing loss.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a left ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has bilateral hearing loss as a result of serving as a rifleman during service.  He also reported an in-service injury to his eardrum. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic diseases" under 38 C.F.R. §  3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Hearing loss shall be considered a disability when the threshold level in any of the frequencies 500, 1000, 2000,  3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After review of the lay and medical evidence of record, the Board finds that the Veteran does not have a current left ear hearing loss "disability" as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  At a March 2012 VA audiology examination, pure tone thresholds for the left ear, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
25
35

At a June 2013 VA audiology examination, pure tone thresholds for the left ear, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
20
30

In the March 2012 VA audiology examination report, the speech recognition score with the Maryland CNC Test was 100 percent for the left ear.  In the June 2013 VA audiology examination report, the speech recognition score with the Maryland CNC Test was 98 percent for the left ear.  There is no indication that the audiometric results in either VA audiology examination report are unreliable or otherwise inadequate.  Additionally, the Veteran has not alleged, and the evidence does not otherwise indicate, that there has been a material change in left ear hearing loss since the June 2013 VA audiology examination.  

Both the March 2012 and June 2013 VA examiners noted sensorineural hearing loss in the left ear, reflecting the 35 and 30 decibel results at the 4000 Hz level, respectively.  Because the auditory threshold at the 4000 Hz frequency level for the left ear is less than 40 decibels, the hearing impairment demonstrated by the left ear does not meet the regulatory criteria for a left ear hearing loss "disability."  Also, the auditory threshold for the remaining frequency levels for the left ear (i.e., the 500, 1000, 2000, and 3000 Hz frequency levels) is less than 26 decibels.  Finally, the speech recognition scores are not less than 94 percent for the left ear.  For these reasons, a hearing loss disability for the left ear that meets the criteria at 38 C.F.R. § 3.385 is not demonstrated by the evidence.  While VA treatment records note that hearing loss is included on the Veteran's active problem list, the records do not include the detailed information relevant to the hearing loss analysis under the applicable rating criteria, particularly, pure tone thresholds for the left ear, in decibels.  Such evidence is located in the VA audiology examination reports.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Because a left ear hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, disability benefits are not warranted for left ear sensorineural hearing loss.  In addition, because a current hearing loss disability has not been shown in the left ear by competent evidence, the Board does not reach the additional question of the relationship (nexus) between any current left ear hearing loss and service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the appeal for left ear hearing loss must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  

In a timely letter dated in February 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for bilateral hearing loss, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The February 2012 letter also included provisions for disability ratings and for the effective date of the claim. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, VA audiology examinations, and the Veteran's statements.  

The Veteran was afforded VA audiology examinations in connection with the claim for service connection for bilateral hearing loss in March 2012 and June 2013 (pursuant to the April 2013 Board Remand).  See Stegall, 11 Vet. App. at 268.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the appeal regarding service connection for right ear hearing loss is being remanded due to an inadequacy of a portion of the March 2012 VA audiology examination and the June 2013 VA audiology examination with a September 2014 VA addendum medical opinion (discussed in detail in the Remand section below), the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex medical diagnosis issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The Board finds that the March 2012 and June 2013 VA audiology examinations, taken together, are adequate with regard to the appeal of service connection for left ear hearing loss.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for left ear hearing loss has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in 

order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeal of service connection for left ear hearing loss.


ORDER

Service connection for left ear hearing loss is denied.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for right ear hearing loss.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Right Ear Hearing Loss

In regard to the appeal of service connection for bilateral hearing loss, the Board notes that service connection for left ear hearing loss is denied, as adjudicated above.  The Board also acknowledges that this appeal has been previously remanded in April 2013 and June 2014; however, the current record remains insufficient to adjudicate the appeal for right ear hearing loss.

The November 1973 enlistment examination revealed right ear auditory acuity of 25 decibels at 4000 Hz.  In this regard, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, while the Veteran did not have a right ear hearing loss "disability" for VA compensation purposes under 38 C.F.R. § 3.385, some clinical hearing loss was indicated in service.

The Veteran was afforded a VA audiology examinations in March 2012 and June 2013.  Importantly, while the VA examiners opined that it is not at least as likely as not that the Veteran's hearing loss is caused by, or a result of, an event in military service, both VA examiners incorrectly noted that the Veteran's service treatment records show hearing within normal limits, bilaterally.  This is clearly inaccurate as evidenced by the hearing acuity of 25 decibels at 4000 Hz upon enlistment in November 1973.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In addition, the VA examiners relied, at least in part, on the lack of in-service evidence of hearing loss to render a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  The Board also acknowledges that the lack of any evidence that the Veteran exhibited right ear hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley, 5Vet. App. at 159 (a veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury).  For these reasons, the Board finds that another remand for an addendum medical opinion is necessary to assist in determining the etiology of the right ear hearing loss.

Accordingly, the issue of service connection for right ear hearing loss is REMANDED for the following actions:

1. If possible, request that the VA examiner who conducted the June 2013 VA audiology examination with the September 2014 addendum medical opinion review the claims file and provide another addendum medical opinion.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  

If the December 2012 VA examiner is not available, obtain the requested opinion from another appropriate medical health professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  Following a review of all relevant evidence from the electronic file, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the current right ear hearing loss began during service or is etiologically related to service, including in-service acoustic trauma?

In rendering the requested opinion, the VA examiner should assume, as fact, that the Veteran was exposed to loud noises in service and sustained acoustic trauma.  See Dalton, 21 Vet. App. at 23 (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  The VA examiner should also specifically address the audiometric data indicating clinical hearing loss in the right ear in-service, specifically at the time of enlistment, as noted above.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. Then, review the electronic file and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the detailed questions asked by the Board have been addressed by the VA examiner.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of the VA addendum medical opinion.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See Stegall at 268; 38 C.F.R. § 4.2 (2014).

3. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for right ear hearing loss in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


